Citation Nr: 1718259	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-14 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than May 19, 2008 for the grant of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1950 to September 1953 and in the Air Force from March 1954 to March 1974.  The Appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant was scheduled to attend a video conference hearing in September 2016 but failed to appear.  Letters from the Board to the Appellant dated in August 2016, which informed her of the scheduled hearing, were returned as undeliverable.  In correspondence received in February 2017, the Appellant indicated she now resides in Alabama, and that she wished to attend a videoconference hearing at the AOJ.  Thus, remand is in order to provide the Appellant her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Appellant for a videoconference hearing with a VLJ in accordance with her request.  Please note the Appellant submitted a change of address in February 2017 and now resides in Alabama.  The Appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Appellant withdraws her request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

